DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 13/31/2018.
Specification
The attempt to incorporate subject matter into this application by reference to  is ineffective because par 0001, This application is related to U.S. Patent Application No. 
    PNG
    media_image1.png
    5
    65
    media_image1.png
    Greyscale
filed onDecember 31, 2018, entitled MANAGING INTERNET OF THINGS DEVICES USING BLOCKCHAIN OPERATIONS (Attorney Docket No. 31419.8215.US00), U.S. PatentApplication No. 
    PNG
    media_image2.png
    5
    73
    media_image2.png
    Greyscale
filed on December 31, 2018, entitled USING A BLOCKCHAIN TO DETERMINE TRUSTWORTHINESS OF MESSAGES WITHIN A TELECOMMUNICATIONS NETWORK FOR A SMART CITY (Attorney Docket No.31419.8218.US00), and U.S. Patent Application No. 
    PNG
    media_image1.png
    5
    65
    media_image1.png
    Greyscale
filed on December 31,2018, entitled PROTECTING A TELECOMMUNICATIONS NETWORK USING NETWORK COMPONENTS AS BLOCKCHAIN NODES (Attorney Docket No. 31419.8219.US00), all of which are hereby incorporated by reference in their entirety. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	As per claim 1, 17, those claims recite the limitations “ the vehicle “ and another vehicle and other vehicle. Is the vehicle same as the other vehicle? Or is the another vehicle same as the other vehicle. Examiner is considering the other vehicle and another vehicle are the same vehicle. Those claim recites also, a blockchain node within the computing system of the vehicle. Is the vehicle is the blockchain node or the blockchain node is separate than the vehicle? Thus, claims are indefinite. 
 	As per claims, 2-16, 18-19, those claims are rejected based on the same rational set forth the claims 1, 17 respectfully.

Claim Interpretation(f)
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim 20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim 20  limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim 20 limitation(s) is/are: “an action module that …..
Because this/these claim 20  limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification, par 0037  as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ronnow et al US 2018/0372502 in view of Zander US 2020/0042012.

 	As per claim 1, Ronnow discloses a non-transitory computer-readable medium whose contents, when executed by a computing system of a vehicle, cause the computing system to perform a method, the method comprising: 
 	receiving, at a blockchain node within the computing system of the vehicle, a message from another vehicle within a vicinity of the vehicle, wherein the message from the other vehicle includes information associated with a route currently traveled by the vehicle (fig.8, DLN received the vehicle route request, par 0043 vehicle, i.e. another vehicle, route requests, i.e. the message, are initially sent to one or more nodes, i.e. blockchian node of the vehicle, of the distributed ledger network (DLN), and then shared among the DLN nodes. A vehicle route request identifies the start and end points for a journey. ); 
determining, via a blockchain operation performed by the blockchain node, whether the other vehicle is verified on a blockchain associated with a telecommunications network that facilitates communications between the vehicle and the other vehicle ( par 0043 a digital signature to verify that the vehicle route request originates from a device, i.e. other vehicle, having the private key paired with the public key. The vehicle route, i.e. the vehicle, request may also comprise other information such as a time stamp indicating when the journey is to be made, the number of people to make the journey in the vehicle, and/or other extra information that may facilitate the computation of an acceptable route, vehicle to follow a consensus route,  and fig.8, Decide, determining…the vehicle for the route that follow a consensus route ); and 
when the other vehicle is determined to be verified by the blockchain operation ( par 0065 The use of a blockchain with hash links between blocks provides an effectively immutable record of the routes agreed for vehicles, and peer verification of vehicle location provides a reliable check on whether a vehicle is following the agreed route. This verification can be made by using short range communication between the vehicles, sensors, or image recognition (e.g. color, brand model, plate number ) ), performing an action associated with the vehicle based on the information associated with the route currently traveled by the vehicle (fig.8, par 0056 controls, i.e. performing an action, the sending via radio transmission module 14 of a new vehicle route request with e.g. a change in one or more parameters such as departure or arrival time (STEP 800)).
 Ronnow does not disclose vehicle is verified on a blockchain associated with telecommunications network that facilitates communications between the vehicle and the other vehicle.
 However, Zander discloses vehicle is verified on a blockchain associated with telecommunications network that facilitates communications between the vehicle and the other vehicle( par 0043, map updates from various cars (e.g., car A 201, car B 202, autonomous vehicle C 203, etc.) can be stored and validated using a blockchain 280, which may be implemented across an interlinked network of cloud computing resources and/or servers, par 0070, the location of the vehicle providing the first map update communication is required from at least one other vehicle in proximity to the vehicle providing the update in order to validate the location of the reporting vehicle--this provides some validation of the truthfulness and accuracy of the reported update).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

 	As per claim 2, Ronnow in view of Zander discloses the non-transitory computer-readable medium of claim 1, further comprising: Ronnow discloses when the other vehicle is determined not to be verified by the blockchain operation: retrieving route information from other sources ( par 0056 if the vehicle processor 10 determines that the consensus route is not acceptable, the vehicle processor 10 controls the sending of a route cancellation transaction via radio communication module 14 to one or more DLN nodes 2 (which cancellation transaction is then recorded in a block of the block chain) (STEP 808), and controls the sending via radio transmission module 14 of a new vehicle route request with e.g. a change in one or more parameters  ); and performing the action associated with the vehicle based on the information associated with the route currently traveled by the vehicle and retrieved from the other sources ( fig.8, par 0056 controls, i.e. performing an action, the sending via radio transmission module 14 of a new vehicle route request with e.g. a change in one or more parameters such as departure or arrival time (STEP 800)).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).


 	As per claim 3, Ronnow in view of Zander discloses the non-transitory computer-readable medium of claim 1, further comprising: Ronnow discloses when the other vehicle is determined to not be a trustworthy source of information by the blockchain operation, pausing performance of an action associated with the vehicle based on the information associated with the route currently traveled by the vehicle until the information is confirmed by an additional source of information ( par 0059 if a consensus is established among the DLN nodes 2 that a vehicle is not following a consensus route solution (e.g. has deviated from a consensus route solution), a non-compliance penalty is recorded for the vehicle on the blockchain. For example, the blockchain may record the transfer of a predetermined amount from the individual account for the non-compliant vehicle to a system account which funds compliance rewards).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

 	As per claim 4, Ronnow in view of Zander discloses the non-transitory computer-readable medium of claim 1, Ronnow discloses wherein the blockchain node within the computing system of the vehicle includes a Javascript script that acts as a blockchain agent for the computing system that is configured to operate as a distributed node for the blockchain associated with the telecommunications network (par 0064 vehicle route requests including a digital signature based on a private-public key pair of which the public key is recorded on the blockchain. As mentioned above, some or all nodes may have authority to certify new vehicles by recording new public keys for those vehicles on the blockchain. Such nodes may be controlled by car manufacturers, garages and/or other legal entities. One or more smart contracts recorded in one or more blocks of the block chain may require the approval of two or more governing nodes (e.g. a node controlled by a car manufacturer and a node controlled by another kind of legal entity) for the inclusion of any new public key on the blockchain. The blockchain in which public keys are recorded may be separate to the one on which computed solutions and votes are recorded).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

 	As per claim 5, Ronnow in view of Zander discloses the non-transitory computer-readable medium of claim 1, further comprising: Ronnow discloses performing, by the blockchain node within the computing system of the vehicle, a transaction to the blockchain that includes a hash of a previous block in the blockchain, a timestamp for the transaction, and transaction data that identifies the action performed by the vehicle and information identifying the other vehicle that sent the message (par 0043 vehicle route requests are initially sent to one or more nodes of the distributed ledger network (DLN), and then shared among the DLN nodes. A vehicle route request identifies the start and end points for a journey. The vehicle route request may also identify a public key recorded on the public chain, and a digital signature to verify that the vehicle route request originates from a device having the private key paired with the public key. The vehicle route request may also comprise other information such as a time stamp indicating when the journey is to be made, the number of people to make the journey in the vehicle, and/or other extra information that may facilitate the computation of an acceptable route).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

 	As per claim 6, Ronnow in view of Zander discloses the non-transitory computer-readable medium of claim 1, Ronnow disclose  wherein determining, via a blockchain operation performed by the blockchain node, whether the other vehicle is verified on a blockchain includes comparing contents of the message received from the other vehicle with contents of previous messages transmitted from the other vehicle and contained by the blockchain ( par 0034 blockchain may be used to validate information arriving at a vehicle as authentic. Additional or alternative authentication schemes may be used to secure communications between the vehicle and an alert source, including security protocols built into the communication protocol utilized by the vehicle and alert source (e.g., Internet Protocol [IP], BLUETOOTH, WIFI) and suitable encryption (e.g., prefix-preserving encryption [PPE]). ).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

 	As per claim 7, Ronnow in view of Zander discloses the non-transitory computer-readable medium of claim 1,  Shahid discloses wherein determining, via a blockchain operation performed by the blockchain node, whether the other vehicle is verified on a blockchain includes comparing identification information for the other vehicle within contents of the message received from the other vehicle with identification information within contents of previous messages transmitted from the other vehicle and contained by the blockchain (par 0034  a blockchain may be used to validate information arriving at a vehicle as authentic. Additional or alternative authentication schemes may be used to secure communications between the vehicle and an alert source, including security protocols built into the communication protocol utilized by the vehicle).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).


 	As per claim 8, Ronnow in view of Zander discloses the non-transitory computer-readable medium of claim 1, Zander discloses wherein determining, via a blockchain operation performed by the blockchain node, whether the other vehicle is verified on a blockchain includes determining that the other vehicle is verified when information within the message matches information contained by transactions of the blockchain that are associated with the other vehicle( par 0043, map updates from various cars (e.g., car A 201, car B 202, autonomous vehicle C 203, etc.) can be stored and validated using a blockchain 280, which may be implemented across an interlinked network of cloud computing resources and/or servers, par 0070, the location of the vehicle providing the first map update communication is required from at least one other vehicle in proximity to the vehicle providing the update in order to validate the location of the reporting vehicle--this provides some validation of the truthfulness and accuracy of the reported update).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).


 	As per claim 9, Ronnow in view of Zander discloses the non-transitory computer-readable medium of claim 1, Ronnow discloses wherein the information associated with a route currently traveled by the vehicle includes information identifying a current traffic condition along the route currently traveled by the vehicle (0062] The distributed ledger may be a permissioned blockchain, with each DLN node 2 able to identify itself as a permissioned node by means of a public key recorded on the blockchain, and by means of including a digital signature in communications between nodes based on the private key paired with the public key. In one example, all of the DLN nodes 2 may have authority to decide on which route solutions, i.e. identifying the current traffic, are included in a block).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

 	As per claim 10, Ronnow in view of Zander discloses the non-transitory computer-readable medium of claim 1, Ronnow discloses wherein the vehicle and the other vehicle are autonomous vehicles, and wherein the information associated with a route currently traveled by the vehicle includes lane assist information( par 0011 computing is based at least on information recorded in a local copy of a distributed ledger, said information comprising at least information about a consensus achieved between nodes of said distributed ledger network on routes for earlier vehicle route requests processed by the distributed ledger network ).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

 	As per claim 11, Ronnow in view of Zander discloses the non-transitory computer-readable medium of claim 1, Ronnow discloses wherein the vehicle and the other vehicle are autonomous vehicles, and wherein the information associated with a route currently traveled by the vehicle includes intersection movement assist information ( par 0012 controlling or directing the operation of a vehicle to follow a route to a destination point, wherein the route is a consensus route established between nodes of a distributed ledger network for a vehicle route request for the vehicle based on: sharing of the vehicle route request between nodes of a distributed ledger network, computing of respective route solutions at the nodes of the distributed ledger network, and sharing of the computed route solutions between nodes of said distributed ledger network ).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

 	As per claim 12, Ronnow in view of Zander discloses the non-transitory computer-readable medium of claim 1, Ronnow discloses wherein the vehicle and the other vehicle are autonomous vehicles, and wherein the information associated with a route currently traveled by the vehicle includes left turn assist information (par 0039 The apparatus further comprises visual and/or audio output units 18 by which to direct a driver to operate the vehicle to follow a consensus route as described below, and/or the vehicle may operate in an autonomous mode with the processor automatically controlling the operation of one or more actuators 20 to control the direction and speed of the vehicle so as to follow a consensus route.).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).


 	As per claim 13, Ronnow in view of Zander  discloses the non-transitory computer-readable medium of claim 1, Ronnow discloses wherein performing an action associated with the vehicle based on the information associated with the route currently traveled by the vehicle includes causing the vehicle to decelerate (par 0039 The apparatus further comprises visual and/or audio output units 18 by which to direct a driver to operate the vehicle to follow a consensus route as described below, and/or the vehicle may operate in an autonomous mode with the processor automatically controlling the operation of one or more actuators 20 to control the direction and speed of the vehicle so as to follow a consensus route).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

 	As per claim 14, Ronnow in view of Zander discloses the non-transitory computer-readable medium of claim 1, Ronnow discloses wherein performing an action associated with the vehicle based on the information associated with the route currently traveled by the vehicle includes causing the vehicle to accelerate (par 0050, vehicle route requests are initially sent to one or more nodes 2 of the distributed ledger network (DLN), and then shared among the nodes 2. Instead of the processor 4 at each node 2 then computing an individual route solution for each received vehicle route request, the processor 4 computes a group route solution according to a predetermined algorithm recorded in one or more blocks of the block chain. Each group route solution comprises a set of route solutions, one for each input transaction (vehicle route request) of a set received during a computing/sharing period).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

 	As per claim 15, Ronnow in view of Zander  discloses the non-transitory computer-readable medium of claim 1, Ronnow discloses wherein performing an action associated with the vehicle based on the information associated with the route currently traveled by the vehicle includes causing the vehicle to change lanes (par 0056  controls the sending via radio transmission module 14 of a new vehicle route request with e.g. a change, i.e. lane change, in one or more parameters such as departure or arrival time (STEP 800).).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

As per claim 16, Ronnow in view of Zander discloses the non-transitory computer-readable medium of claim 1,Ronnow discloses wherein performing an action associated with the vehicle based on the information associated with the route currently traveled by the vehicle includes modifying a GPS planned route of travel for the vehicle ( par 0057 the computation of route solutions may take into account real time traffic information recorded in one or more blocks of the blockchain. In response to changes in traffic conditions (e.g. car accidents, roadworks etc.), the DLN nodes 2 may also trigger the cancellation of effected existing consensus route solutions, and the computation and sharing of new, replacement route solutions. This diversion of vehicles from existing consensus route solutions may be done before vehicles embark on journeys according to existing consensus route solutions, or when vehicles have already begun journeys according to existing consensus route solutions).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

 As per claim 17, Ronnow disclose a method performed by a telecommunications network, the method comprising: 
 	receiving, at a blockchain node within the computing system of the vehicle, a message from another vehicle within a vicinity of the vehicle, wherein the message from the other vehicle includes information associated with a route currently traveled by the vehicle (fig.8, DLN received the vehicle route request, par 0043 vehicle, i.e. another vehicle, route requests, i.e. the message, are initially sent to one or more nodes, i.e. blockchian node of the vehicle, of the distributed ledger network (DLN), and then shared among the DLN nodes. A vehicle route request identifies the start and end points for a journey. ); 
determining, via a blockchain operation performed by the blockchain node, whether the other vehicle is verified on a blockchain associated with a telecommunications network that facilitates communications between the vehicle and the other vehicle (par 0043 a digital signature to verify that the vehicle route request originates from a device, i.e. other vehicle, having the private key paired with the public key. The vehicle route, i.e. the vehicle, request may also comprise other information such as a time stamp indicating when the journey is to be made, the number of people to make the journey in the vehicle, and/or other extra information that may facilitate the computation of an acceptable route, vehicle to follow a consensus route,  and fig.8, Decide, determining…the vehicle for the route that follow a consensus route ); and 
when the other vehicle is determined to be verified by the blockchain operation ( par 0065 The use of a blockchain with hash links between blocks provides an effectively immutable record of the routes agreed for vehicles, and peer verification of vehicle location provides a reliable check on whether a vehicle is following the agreed route. This verification can be made by using short range communication between the vehicles, sensors, or image recognition (e.g. color, brand model, plate number ) ), performing an action associated with the vehicle based on the information associated with the route currently traveled by the vehicle (fig.8, par 0056 controls, i.e. performing an action, the sending via radio transmission module 14 of a new vehicle route request with e.g. a change in one or more parameters such as departure or arrival time (STEP 800)).
Ronnow does not disclose vehicle is verified on a blockchain associated with telecommunications network that facilitates communications between the vehicle and the other vehicle.
 However, Zander discloses vehicle is verified on a blockchain associated with telecommunications network that facilitates communications between the vehicle and the other vehicle( par 0043, map updates from various cars (e.g., car A 201, car B 202, autonomous vehicle C 203, etc.) can be stored and validated using a blockchain 280, which may be implemented across an interlinked network of cloud computing resources and/or servers, par 0070, the location of the vehicle providing the first map update communication is required from at least one other vehicle in proximity to the vehicle providing the update in order to validate the location of the reporting vehicle--this provides some validation of the truthfulness and accuracy of the reported update).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

 	 As per claim 18, Ronnow in view of Zander discloses the method of claim 17, further comprising: Ronnow discloses when the device is determined not to be verified by the blockchain operation: retrieving information from other devices within the vicinity of the vehicle (par 0056 if the vehicle processor 10 determines that the consensus route is not acceptable, the vehicle processor 10 controls the sending of a route cancellation transaction via radio communication module 14 to one or more DLN nodes 2 (which cancellation transaction is then recorded in a block of the block chain) (STEP 808), and controls the sending via radio transmission module 14 of a new vehicle route request with e.g. a change in one or more parameters); and performing the action associated with the vehicle based on the information retrieved from the other sources fig.8, par 0056 controls, i.e. performing an action, the sending via radio transmission module 14 of a new vehicle route request with e.g. a change in one or more parameters such as departure or arrival time (STEP 800)).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

 	As per claim 19, Ronnow in view of Zander discloses the method of claim 17, Ronnow discloses wherein the device is a device operating to control travel of vehicles within the vicinity of the vehicle ( par 0054 The processor 4 receives one or more vehicle route requests (STEP 600 of FIG. 6). The processor 4 computes a group route solution for a group of received vehicle route requests, and controls sharing of the group route solution with other DLN nodes 2 via interface 8, for establishing a consensus group route solution (STEP 602 of FIG. 6). Computation of a group route solution is done according to one or more pre-determined algorithms recorded in one or more blocks of the blockchain).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes( 0078).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ronnow et al US 2018/0372502 in view of Zander US 2020/0042012 in view of Hanson et al US 10,310,505.

 	As per claim 20, Ronnow discloses a system within a connected area network of an autonomous vehicle, the system comprising: 
 	a blockchain node that determines, based on information maintained by a blockchain for a telecommunications network, whether signals sent to the autonomous vehicle from one or more devices in a vicinity of the autonomous vehicle are trustworthy signals (fig.8, DLN, i.e. a blockchain node,  received the vehicle route request, par 0043 vehicle, i.e. another vehicle, route requests, i.e. the message, are initially sent to one or more nodes, i.e. blockchian node of the vehicle, of the distributed ledger network (DLN), and then shared among the DLN nodes. A vehicle route request identifies the start and end points for a journey); and 
 	an action module that causes performance of an action associated with the vehicle in response to the signals from the one or more devices when the blockchain node determines that the signals are trustworthy ( fig.8, par 0056 controls, i.e.  and action module, the sending via radio transmission module 14 of a new vehicle route request with e.g. a change in one or more parameters such as departure or arrival time (STEP 800)).
Ronnow does not disclose vehicle is verified on a blockchain associated with telecommunications network that facilitates communications between the vehicle and the other vehicle.
However, Zander discloses vehicle is verified on a blockchain associated with telecommunications network that facilitates communications between the vehicle and the other vehicle( par 0043, map updates from various cars (e.g., car A 201, car B 202, autonomous vehicle C 203, etc.) can be stored and validated using a blockchain 280, which may be implemented across an interlinked network of cloud computing resources and/or servers, par 0070, the location of the vehicle providing the first map update communication is required from at least one other vehicle in proximity to the vehicle providing the update in order to validate the location of the reporting vehicle--this provides some validation of the truthfulness and accuracy of the reported update).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, because doing so would provide cars can ascertain that they are traveling the same route by comparing the routes (0078).

 The combination does not explicitly autonomous vehicle determine signals from the one or more devices in a vicinity of the autonomous vehicle are trustworthy signals.

However, Hanson disclose autonomous vehicle determine signals from the one or more devices in a vicinity of the autonomous vehicle are trustworthy signals (col 5, lines 40-67, col 6, lines 1-5, the autonomous vehicle determining that the strength of the one or more signals from the remote computing device exceeds a threshold strength that indicates that the remote computing device is within a predetermined proximity (e.g., within ten meters)).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of a vehicle is following the agreed route of Ronnow, based on the teaching of validating the proximity of between vehicles of Zander, based on the teaching determining the remote device based on the signal of Hanson, because doing so would provide a safety for the vehicle around it (col 6, lines 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leise et al US 10,805,068 discloses utilizing blockchain technology to route vehicles after vehicle collisions based upon vehicle sensor data 1800. Receiving, via one or more processors and/or associated transceivers, an indication of vehicle being involved a vehicle collision and vehicle VIN (or other vehicle identifier) 1802; (2) retrieving, via the one or more processors and/or associated transceivers, a vehicle blockchain associated with the vehicle using the VIN (or other vehicle identifier) as a key to accessing the vehicle blockchain 1804; (3) receiving, via the one or more processors and/or associated transceivers, vehicle sensor data (generated by vehicle-mounted sensors mounted on the vehicle, such as sensors associated with autonomous or semi-autonomous systems or features) generated or collected prior to, during, and/or after the vehicle collision 1806; (4) creating, via the one or more processors, a block that includes the vehicle sensor data (to add to the vehicle blockchain), or otherwise updating the vehicle blockchain with the vehicle sensor data associated with the vehicle collision 1808; (5) analyzing, via the one or more processors, the vehicle sensor data to reconstruct the vehicle collision, and determine (i) a cause of the vehicle collision (or assign fault, or lack thereof, for the vehicle collision to one or more vehicle operators or autonomous vehicles), (ii) a likely or estimated complexity of repair, (iii) one or more qualified repair shops, and/or (iv) faulty and working vehicle-mounted sensors, and/or estimate a repair cost 1810; and/or (6) updating, via the one or more processors, the blockchain (or create a new block) to include and/or indicate the foregoing information, and transmitting, via the one or more processors and/or associated transceivers, the updated blockchain (or new block) to other nodes in a communication network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496